In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 3/11/21 are acknowledged. No claims are amended and claim 13 is added. Claims 1, 2, and 5 – 13 are pending.

Information Disclosure Statement
The IDS filed 1/20/21 has been received and considered by the Examiner. 

Response to Amendments / Arguments
Applicant’s arguments regarding claims 1, 2, and 5 – 12 versus the previously raised claim rejections under 35 USC 103 based on the Tortorello – Ueno combination and alternatively on the Szum – Ueno combination have been fully considered but they are not persuasive, as detailed below.
Claim 1:
Applicant makes an extended argument (pp. 1 – 2 of the Remarks) whose nexus is that “… a cured polymer material comprising a polyester obtained by polymerization of a monomer selected from alpha-eleostearic acid, a triglyceride thereof, or a mixture of triglycerides having an alpha-eleostearic chain was selected and ”, whereas “… linseed oil - a mixture of triglycerides containing a-linolenic acid (55%), oleic acid (20%), linoleic acid (15%), palmitic acid (7%) and stearic acid (4%) - is unsuitable for being used as coating in a coated optical fibre according to the claimed invention” (2nd complete para. on p. 2).  Applicant attempts to dismiss the references by Tortorello and Szum only because they each cite, in addition to tung oil (which is a triglyceride of alpha-eleostearic acid), other material choices, such as linseed oil.    
The Examiner respectfully disagrees and notes the following:
(i)	The scope of claim 1 is broad enough to cover a coating composition comprising only tung oil and a composition comprising a mixture of tung oil and linseed oil. While Applicant asserts that using exclusively linseed oil does not produce a coating suitable for an optical fiber, Applicant has failed to establish that a mixture of tung oil and linseed oil would also be deficient for such application (especially for a low relative content of linseed oil).
(ii)	More importantly and specifically for at least the Tortorello reference, Applicant appears to have overlooked/disregarded a clear explanation in the Office Action of 12/14/20 which pointed out that “… the coating composition of Tortorello is optimized for low water penetration and low oil sensitivity (“An object of the present invention therefore is to provide a radiation-curable solvent-free coating composition which exhibits low water sensitivity and low oil sensitivity” at para. 0010; “The coating compositions of the present invention, after cure, show a dynamic water sensitivity of less than 2%, preferably less than 1.6%, and more preferably less than 1.4%” at para. 0095, emphasis added) which is the benefit/solution for a problem emphasized by Applicant in the 1.132 Affidavit (“… it should be noted that one of the main problems encountered by optical fibers is signal attenuation caused by the penetration into the waveguide of humidity” in item 4)” (last para. on p. 6). Hence, given the teachings of Tortorello, a person of ordinary skill in the art would optimize a coating composition for exactly the same benefit of low water penetrability as that of the instant application and would arrive at about the same final result/composition. 
it has been held to be within the general skill of a worker in the art to select a known material (in this case, tung oil, as considered by both Tortorello and Szum) on the basis of its suitability for the intended use (as a coating of an optical fiber, as taught by both Tortorello and Szum) as a matter of an obvious design choice (See In re Leshin, 125 USPQ 416). Incidentally, Applicant’s statement that “… one of the main problems encountered by optical fibers is signal Reply to Office Action of December 14, 2020attenuation caused by the penetration into the waveguide of humidity and by mechanical stress during handling, especially bending of the optical fibers. Signal attenuation is mainly due to microscopical defects in the glass structure which do not allow signal transmission along the optical fiber, which has a very high length. Such problem is of course irrelevant for staple glass fibers, which are very short and are not aimed to transmit optical signals” (para. bridging pp. 1 – 2, emphasis added) has nothing to do with the applied references by Tortorello and Szum which each specifically teach that the disclosed composition is intended for coating an optical fiber. Applicant’s statement appears to be a leftover from a response to US 3,066,383 which was cited in an IDS. Since the Examiner never applied the reference, Applicant’s assertion is a strawman argument.    
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
New claim 13 is rejected using an additional reference by Corten et al (US 2017/0267876 A1) that has been yielded by an updated prior art search, discloses a curable coating composition (polymeric resin), and expressly states that “… this polyester is at least obtainable by reaction of at least one polymerized aliphatic C12-C24 monocarboxylic acid with at least one diol and/or polyol. The polyester in question may be a polyester homopolymer or copolymer” (para. 0049, emphasis added).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tortorello et al (US 2002/0151615 A1) in view of Ueno et al (US 4,778,245), as evidenced by Applicant’s 1.132 Affidavit.
Regarding claim 1, Tortorello discloses (Abstract; para. 0002, 0009, 0020, 0026 – 0029, and 0051 – 0055, claims 1 and 3) an optical fiber comprising: 
an optical glass fiber/waveguide (“In a preferred application, the coating substrate is an optical glass fiber, and in particular, a freshly drawn, pristine optical glass fiber. Freshly prepared optical glass fiber is known in the art to be responsive to glass coupling agents” at para. 0088; “Coated optical fiber according to claim 15 wherein the optical fiber is a bare optical glass fiber” in claim 16, emphasis added; also para. 0002); and
a (primary) coating surrounding the optical glass fiber/waveguide (“cured coatings formed from radiation-curable compositions formulated for use as inner primary coatings on optical fibers” at para. 0090, emphasis added, also para. 0002 and 0089 and claim 1) and comprising a cured polymer material including a polyester obtained by polymerization of a monomer comprising tung oil which is a triglyceride of alpha-eleostearic acid, as evidenced by Applicant’s 1.132 Affidavit, the latter stating, for item 9 on p. 2, “alpha-eleostearic acid or a triglyceride thereof such as tung oil” (“The compositions according to the invention also comprise a reactive diluent system (also called monomer or monomer diluent) which comprises at least one reactive diluent. … the reactive diluent can be a low viscosity monomer containing one functional group capable of polymerization when exposed to actinic radiation” at para. 0051 of Tortorello; “An object of the present invention therefore is to provide a radiation-curable solvent-free coating composition” at para. 0010; “Alkyd resins, or alkyds, are polyesters having pendant ester group protruding off of a main polymer chain of ester linkages” at para. 0020; “The fatty acids or oils suitable in the alkyd backbones according to the present invention can be unsaturated or saturated. Examples of unsaturated oils or fatty acids (derived from the oils) include … tung oil” at para. 0028; “Examples of fatty acids/oils having a low degree of unsaturation include … tung oil” at para. 0029, emphasis added).
Tortorello does not detail a typical structure of the optical glass fiber/waveguide, the structure including a glass core surrounded by a glass cladding. However, Ueno discloses (Figs. 1 and 2; Abstract; 2:1 – 4:9; 5:48 – 6:24) an optical fiber comprising 10: 
“optical fiber strand 11” at 5:48 – 51) comprising a glass core surrounded by a glass cladding (“The optical fiber strand for use in the present invention includes that of quartz-based, multi-component glass-based, and transparent synthetic resin-based optical fibers. The optical fiber strand is in such a structure that a core of higher refractive index is surrounded by a cladding of lower refractive index” at 2:1 – 6; “The optical fiber strand consisted of a quartz glass core having a diameter of about 80 m and a quartz glass cladding having an outer diameter of about 125 m” at 5:55 – 59, emphasis added); and
a coating 12 surrounding the optical waveguide 11 and comprising a cured polymer material including a polyester obtained by polymerization of such monomer as a monocarboxylic acid (“In the preparation of the aromatic polyester usable for the present invention using the aforesaid starting material, said materials as such or after esterification with an aliphatic or aromatic monocarboxylic acid or its derivative, or an aliphatic alcohol, a phenol or its derivative, can be subjected to polycondensation reaction according to, for example, a bulk polymerization, solution polymerization or suspension polymerization method known in this art. The reaction can be carried out at a temperature ranging from 150o to 360oC” at 3:19 – 28, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical glass fiber/waveguide of Tortorello can include a glass core (with a higher refractive index) surrounded by a glass cladding (with a lower refractive index), as expressly taught (2:1 – 6) and explicitly illustrated (Fig. 1) by Ueno, so that light is confined within the core (due to its higher refractive index) and the optical waveguiding property of the fiber is enabled, as required for its proper operation.  
The Tortorello – Ueno combination teaches expressly or renders obvious all of the recited limitations.
As a relevant comment, it is noted that the coating composition of Tortorello is optimized for low water penetration and low oil sensitivity (“An object of the present invention therefore is to provide a radiation-curable solvent-free coating composition which exhibits low water sensitivity and low oil sensitivity” at para. 0010; “The coating compositions of the present invention, after cure, show a dynamic water sensitivity of less than 2%, preferably less than 1.6%, and more preferably less than 1.4%” at para. 0095, emphasis added) which is the benefit/solution for a problem emphasized by Applicant in the 1.132 Affidavit (“… it should be noted that one of the main problems encountered by optical fibers is signal attenuation caused by the penetration into the waveguide of humidity” in item 4).   
Regarding claim 9, the teachings of Tortorello and Ueno combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of coating an optical fiber, as detailed above for claim 1.
Regarding claim 2, the Tortorello – Ueno combination considers that the contemplated composition can be cures either thermally or by radiation. In particular, Ueno states (3:27 – 28) that “The reaction can be carried out at a temperature ranging from 150o to 360oC” and does not require any radiation exposure to achieve complete curing of the composition. 
Regarding claim 5, the Tortorello – Ueno combination contemplates that the monomer comprises tung oil which is a triglyceride of alpha-eleostearic acid (as detailed above for claim 1) and considers a wide range from 10 wt% to 90 wt% (e.g., para. 0053 of Tortorello). Furthermore, the Tortorello – Ueno combination optimizes the coating for the same benefit (low water penetration, as noted above for claim 1) as that of the instant application. It is also noted that (i) the upper range limit depends on a particular composition (including particular chemical formulas of constituent ingredients in the mixture); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). The Tortorello – Ueno combination certainly recognizes the relative fraction/weight of the monomer as a result-effective parameter. 
Regarding claims 6 and 10, Ueno states that “The reaction can be carried out … in the presence of a polymerization catalyst such as Sb-, Ti- or Ge-containing compounds” (3:27 – 32, emphasis added).
Regarding claim 7, Tortorello teaches that the disclosed coating composition is for a primary (inner) coating (“For cured coatings formed from radiation-curable compositions formulated for use as inner primary coatings on optical fibers, the elongation-at-break is typically greater than 80%” at para. 0090, emphasis added). Ueno also teaches that the coating 12 is a primary (inner) coating surrounded a secondary (outer) coating 13 (Figs. 1 and 2). 
Regarding claim 8, Tortorello teaches that the primary (inner) coating is surrounded a secondary (outer) coating (“Generally, two coatings are applied, a soft primary coating of low modulus and low glass transition temperature (Tg) directly on the glass surface, and a harder (higher Tg), higher modulus secondary coating, on the primary coating” at para. 0002, emphasis added). Ueno teaches that the coating 12 is a primary (inner) coating which is surrounded a secondary (outer) coating 13 (Figs. 1 and 2). Ueno  further details that the secondary coating 13 comprises a synthetic resin polymer (5:48 – 51). Ueno provides such examples of synthetic resin polymers as acrylate-based materials (2:21 – 23; 6:51 – 59). 
Additionally or alternatively, the Examiner took official notice in the Office Action of 12/31/19 that outer coatings formed from acrylate-based materials were well known in the art and commonly used to provide coatings resistant to mechanical impact. Since Applicant has not It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the secondary (outer) coating in Tortorello can be formed of acrylate-based polymer, as a suitable/workable material that provides a hard coating for protecting the glass fiber. 
Regarding claims 11 and 12, the Tortorello – Ueno combination considers that the cured polymer material/coating is in the form of a film, such as a cured film/layer 12 illustrated in Fig. 2 of Ueno and, for example, having a thickness of (900 – 125)/2 = 387.5 microns (5:55 – 59 of Ueno).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tortorello in view of Ueno, and further in view of Corten et al (US 2017/0267876 A1), as evidenced by Applicant’s 1.132 Affidavit.
Regarding claim 13, the teachings of Tortorello and Ueno combine (see the arguments and motivation for combining as applied above to claim 1) to contemplate an optical fiber comprising:
an optical waveguide/fiber (“In a preferred application, the coating substrate is an optical glass fiber, and in particular, a freshly drawn, pristine optical glass fiber. Freshly prepared optical glass fiber is known in the art to be responsive to glass coupling agents” at para. 0088; “Coated optical fiber according to claim 15 wherein the optical fiber is a bare optical glass fiber” in claim 16, emphasis added; also para. 0002 of Tortorello; “optical fiber strand 11” at 5:48 – 51 of Ueno) comprising a glass core surrounded by a glass cladding (as detailed by Ueno; 2:1 – 6; 5:55 – 59); and
a (primary) coating surrounding the optical glass fiber/waveguide (“cured coatings formed from radiation-curable compositions formulated for use as inner primary coatings on optical fibers” at para. 0090, ) and comprising a cured polymer material including a polyester obtained by polymerization of a monomer comprising tung oil which is a triglyceride of alpha-eleostearic acid, as evidenced by Applicant’s 1.132 Affidavit, the latter stating, for item 9 on p. 2, “alpha-eleostearic acid or a triglyceride thereof such as tung oil” (“The compositions according to the invention also comprise a reactive diluent system (also called monomer or monomer diluent) which comprises at least one reactive diluent. … the reactive diluent can be a low viscosity monomer containing one functional group capable of polymerization when exposed to actinic radiation” at para. 0051 of Tortorello; “An object of the present invention therefore is to provide a radiation-curable solvent-free coating composition” at para. 0010; “Alkyd resins, or alkyds, are polyesters having pendant ester group protruding off of a main polymer chain of ester linkages” at para. 0020; “The fatty acids or oils suitable in the alkyd backbones according to the present invention can be unsaturated or saturated. Examples of unsaturated oils or fatty acids (derived from the oils) include … tung oil” at para. 0028; “Examples of fatty acids/oils having a low degree of unsaturation include … tung oil” at para. 0029, emphasis added).
While the Tortorello – Ueno combination does not name such well-known forms of a polyester polymer as a polyester homopolymer and a polyester copolymer, Corten discloses a curable coating composition (a curable polymeric resin; para. 0095) and expressly teaches that “… this polyester is at least obtainable by reaction of at least one polymerized aliphatic C12-C24 monocarboxylic acid with at least one diol and/or polyol. The polyester in question may be a polyester homopolymer or copolymer” (para. 0049, emphasis added), i.e., Corten uses the same general class of material/monomer (a long fatty acid with at least 12 carbon atoms) as both Tortorello and Ueno and expressly names a polyester homopolymer and a polyester copolymer as forms of polymerized polyester. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a polyester material in the coating composition of the Tortorello – Ueno combination can comprise at least one of a polyester homopolymer and a polyester copolymer as a matter of suitable/workable forms of polymerized polyester, both forms being expressly named It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, a form of polyester polymer) on the basis of its suitability for the intended use (as a coating of an optical fiber, as taught by Tortorello and Ueno) as a matter of obvious design choice (See In re Leshin, 125 USPQ 416).

Claims 1, 2, and 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Szum et al (US 2005/0161634 A1) in view of Ueno et al (US 4,778,245), as evidenced by Applicant’s 1.132 Affidavit.
Regarding claim 1, Szum discloses (Abstract; para. 0003 – 0005, 0029, 0034, 0041 – 0049, and 0054 – 0057; claims 1 and 9) an optical fiber comprising: 
an optical glass fiber/waveguide (“The present invention permits the formulation of radiation-curable coating compositions that can be successfully applied onto optical fibers (glass or plastic)” at para. 0034; “Coated optical fiber according to claim 15 wherein the optical fiber is a bare optical glass fiber” in claim 16, emphasis added; also para. 0003 – 0005); and 
a (primary) coating surrounding the optical glass fiber/waveguide (“Inner and outer primary and matrix material compositions which, after curing, exhibit a high degree of uniformity after curing even when the coating is applied onto optical fibers” in the Abstract) and comprising a cured polymer material including a polyester obtained by polymerization of a monomer comprising tung oil which is a triglyceride of alpha-eleostearic acid, as evidenced by Applicant’s 1.132 Affidavit, the latter stating, for item 9 on p. 2, “alpha-eleostearic acid or a triglyceride thereof such as tung oil” (“The alkyd alcohols useful herein may be generally classified as polyester alcohols” at para. 0047 of Szum; “By way of example, a common group that provides oligomers … with the ability to be cured upon exposure to radiation ... Reactive components that include this group, in general, are polymerized via free radical polymerization” at para. 0055; “Suitable monocarboxylic acids include Cn acids, wherein n is an integer of from 4 to 28, and may be those derived tung oil …” at para. 0048 and 0049, emphasis added).
Szum does not detail a typical structure of the optical glass fiber/waveguide, the structure including a glass core surrounded by a glass cladding. However, Ueno discloses (Figs. 1 and 2; Abstract; 2:1 – 4:9; 5:48 – 6:24) an optical fiber comprising 10: 
an optical waveguide 11 (“optical fiber strand 11” at 5:48 – 51) comprising a glass core surrounded by a glass cladding (“The optical fiber strand for use in the present invention includes that of quartz-based, multi-component glass-based, and transparent synthetic resin-based optical fibers. The optical fiber strand is in such a structure that a core of higher refractive index is surrounded by a cladding of lower refractive index” at 2:1 – 6; “The optical fiber strand consisted of a quartz glass core having a diameter of about 80 m and a quartz glass cladding having an outer diameter of about 125 m” at 5:55 – 59, emphasis added); and
a coating 12 surrounding the optical waveguide 11 and comprising a cured polymer material including a polyester obtained by polymerization of such monomer as a monocarboxylic acid (“In the preparation of the aromatic polyester usable for the present invention using the aforesaid starting material, said materials as such or after esterification with an aliphatic or aromatic monocarboxylic acid or its derivative, or an aliphatic alcohol, a phenol or its derivative, can be subjected to polycondensation reaction according to, for example, a bulk polymerization, solution polymerization or suspension polymerization method known in this art. The reaction can be carried out at a temperature ranging from 150o to 360oC” at 3:19 – 28, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical glass fiber/waveguide of Szum can include a glass core (with a higher refractive index) surrounded by a glass cladding (with a lower refractive index), as expressly taught (2:1 – 6) and explicitly illustrated (Fig. 1) by Ueno, so that light is confined within the core and the optical waveguiding property of the fiber is enabled, as required for its proper operation.  

Regarding claim 9, the teachings of Szum and Ueno combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of coating an optical fiber, as detailed above for claim 1.
Regarding claim 2, the Szum – Ueno combination considers that the contemplated composition can be cures either thermally or by radiation. In particular, Ueno states (3:27 – 28) that “The reaction can be carried out at a temperature ranging from 150o to 360oC” and does not require any radiation exposure to achieve complete curing of the composition. 
Regarding claim 5, the Szum – Ueno combination contemplates that the monomer comprises tung oil which is a triglyceride of alpha-eleostearic acid (as detailed above for claim 1) and considers a wide range from 10 wt% to 90 wt% (e.g., para. 0036 of Szum). It is also noted that (i) the upper range limit depends on a particular composition (including particular chemical formulas of constituent ingredients in the mixture); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). The Szum – Ueno combination certainly recognizes the relative fraction/weight of the monomer as a result-effective parameter. 
Regarding claims 6 and 10, Ueno states that “The reaction can be carried out … in the presence of a polymerization catalyst such as Sb-, Ti- or Ge-containing compounds” (3:27 – 32, emphasis added).
Regarding claim 7, Szum teaches that the disclosed coating composition is for a primary (inner) coating (“Inner and outer primary and matrix material compositions which, after curing, exhibit a high degree of uniformity after curing even when the coating is applied onto optical fibers” in the Abstract, emphasis added). Ueno also teaches that the coating 12 is a primary (inner) coating surrounded a secondary (outer) coating 13 (Figs. 1 and 2). 
Regarding claim 8, Szum teaches that the primary (inner) coating is surrounded a secondary (outer) coating (“Thereafter, and optionally, an outer primary coating (also referred to as a secondary coating) may be applied over the inner primary coating. This coating is typically harder than the inner primary coating, and provides resistance to handling” at para. 0004, emphasis added). Ueno teaches that the coating 12 is a primary (inner) coating which is surrounded a secondary (outer) coating 13 (Figs. 1 and 2). Ueno further details that the secondary coating 13 comprises a synthetic resin polymer (5:48 – 51). Ueno provides such examples of synthetic resin polymers as acrylate-based materials (2:21 – 23; 6:51 – 59). 
Additionally or alternatively, the Examiner took official notice in the Office Action of 12/31/19 that outer coatings formed from acrylate-based materials were well known in the art and commonly used to provide coatings resistant to mechanical impact. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the secondary (outer) coating in Szum can be formed of “Thereafter, and optionally, an outer primary coating (also referred to as a secondary coating) may be applied over the inner primary coating. This coating is typically harder than the inner primary coating, and provides resistance to handling” at para. 0004 of Szum, emphasis added). 
Regarding claims 11 and 12, the Szum – Ueno combination considers that the cured polymer material/coating is in the form of a film, such as a cured film/layer 12 illustrated in Fig. 2 of Ueno and, for example, having a thickness of (900 – 125)/2 = 387.5 microns (5:55 – 59 of Ueno).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Szum in view of Ueno, and further in view of Corten et al (US 2017/0267876 A1), as evidenced by Applicant’s 1.132 Affidavit.
Regarding claim 13, the teachings of Szum and Ueno combine (see the arguments and motivation for combining as applied above to claim 1) to contemplate an optical fiber comprising:
an optical waveguide/fiber (“The present invention permits the formulation of radiation-curable coating compositions that can be successfully applied onto optical fibers (glass or plastic)” at para. 0034; “Coated optical fiber according to claim 15 wherein the optical fiber is a bare optical glass fiber” in claim 16, emphasis added; also para. 0003 – 0005 of Szum) comprising a glass core surrounded by a glass cladding (as detailed by Ueno; 2:1 – 6; 5:55 – 59); and
a (primary) coating surrounding the optical glass fiber/waveguide (“Inner and outer primary and matrix material compositions which, after curing, exhibit a high degree of uniformity after curing even when the coating is applied onto optical fibers” in the Abstract) and comprising a cured polymer material including a polyester obtained by polymerization of a monomer comprising tung oil which is a triglyceride The alkyd alcohols useful herein may be generally classified as polyester alcohols” at para. 0047 of Szum; “By way of example, a common group that provides oligomers … with the ability to be cured upon exposure to radiation ... Reactive components that include this group, in general, are polymerized via free radical polymerization” at para. 0055; “Suitable monocarboxylic acids include Cn acids, wherein n is an integer of from 4 to 28, and may be those derived from fats and oils. … Examples of suitable oils that may be used to provide monocarboxylic acids are well known and include … tung oil …” at para. 0048 and 0049, emphasis added).
Szum mentions that “The epoxy groups can be, for example, homopolymerized” (para. 0055), but the Szum – Ueno combination does not name such well-known forms of a polyester polymer as a polyester homopolymer and a polyester copolymer. However, Corten discloses a curable coating composition (a curable polymeric resin; para. 0095) and expressly teaches that “… this polyester is at least obtainable by reaction of at least one polymerized aliphatic C12-C24 monocarboxylic acid with at least one diol and/or polyol. The polyester in question may be a polyester homopolymer or copolymer” (para. 0049, emphasis added), i.e., Corten uses the same general class of material/monomer (a long fatty acid with at least 12 carbon atoms) as both Szum and Ueno and expressly names a polyester homopolymer and a polyester copolymer as forms of polymerized polyester. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a polyester material in the coating composition of the Szum – Ueno combination can comprise at least one of a polyester homopolymer and a polyester copolymer as a matter of suitable/workable forms of polymerized polyester, both forms being expressly named by Corten. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, a form of polyester polymer) on the basis of its suitability for the 

Conclusion
Applicant's arguments and amendments filed 3/11/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  New claim 13 was rejected as provided above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896